Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 1 of 36 Page ID
                                 #:2966




                   EXHIBIT 1
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 2 of 36 Page ID
                                 #:2967

                     COURTCALL TELECONFERENCE - April 26, 2021
                                                                     Page 1

   1                     UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
   2                           WESTERN DIVISION
   3                                --oOo--
   4          BEFORE THE HONORABLE JEAN P. ROSENBLUTH, JUDGE
   5                                --oOo--
   6     ______________________________
                                       )
   7     HONG LIU,                     )
                                       )
   8               Plaintiff,          )
                                       )
   9           v.                      ) CASE NO.
                                       ) CV20-08035-SVW (JPRx)
  10                                   )
         FARADAY & FUTURE INC., et     )
  11     al.,                          )
                                       )
  12               Defendants.         )
                                       )
  13     ______________________________)
  14
  15
  16
  17     DUE TO COVID-19 PANDEMIC RULES, THIS REMOTE HEARING WAS
  18              CONDUCTED VIA COURTCALL TELECONFERENCE
  19                         Monday, April 26, 2021
  20                               8:33 a.m.
  21
  22
  23
  24
  25     REPORTED BY: TERESA KENWORTHY, CSR No. 6673



               GregoryEdwards, LLC | Worldwide Court Reporting
                       GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 3 of 36 Page ID
                                 #:2968

                  COURTCALL TELECONFERENCE - April 26, 2021
                                                                     Page 2

   1         REMOTE APPEARANCES VIA COURTCALL TELECONFERENCE
   2
   3     For the Plaintiff:
   4
                     SEIDEN LAW GROUP LLP
   5                 BY: AMIAD M. KUSHNER, ESQ.
                     BY: KEVIN D. HUGHES, ESQ.
   6                 22 Eighth Avenue, Suite 1704
                     New York, NY 10001
   7                 212-523-0686
   8
   9     For the Defendants:
  10
                     TROUTMAN PEPPER HAMILTON SANDERS LLP
  11                 BY: JEFFREY M. GOLDMAN, ESQ.
                     BY: PAUL B. GEORGE, ESQ.
  12                 BY: ALAN J. KESSEL, ESQ.
                     BY: KEVIN A. CRISP, ESQ.
  13                 BY: LAUREN E. GROCHOW, ESQ.
                     5 Park Plaza, Suite 1400
  14                 Irvine, California 92614-2545
                     949-622-2700
  15
  16
  17                              --oOo--
  18
  19
  20
  21
  22
  23
  24
  25



               GregoryEdwards, LLC | Worldwide Court Reporting
                       GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 4 of 36 Page ID
                                 #:2969

                   COURTCALL TELECONFERENCE - April 26, 2021
                                                                     Page 3

   1          REPORTED REMOTELY VIA COURTCALL TELECONFERENCE
   2                       Monday, April 26, 2021
   3                              8:33 a.m.
   4          BEFORE THE HONORABLE JEAN P. ROSENBLUTH, JUDGE
   5                               --oOo--
   6            THE CLERK:   The United States District Court is
   7     now in session.   The Honorable Jean P. Rosenbluth,
   8     United States Magistrate Judge presiding.
   9            Calling Case No. CV20-08035-SVW (JPRx), Hong Liu
  10     versus Faraday & Future Inc., et al.
  11            Counsel, please state your appearances for the
  12     record.
  13            MR. KUSHNER:   Good morning, Your Honor.    This
  14     is Amiad Kushner from Seidan Law Group for the
  15     plaintiff.
  16            THE COURT:   All right.   Hello.
  17            MR. GOLDMAN:   Good morning, Your Honor.    This
  18     is Jeff Goldman for defendants, Faraday & Future,
  19     Inc., Smart King Ltd.
  20            THE COURT:   Hello to you as well.
  21            MR. GEORGE: Good morning, Your Honor.      This is
  22     Paul George on behalf of defendants.
  23            THE COURT:   Hello.
  24            MR. KESSEL: Good morning, Your Honor.
  25     Alan Kessel on behalf of defendants and counterclaimant.



               GregoryEdwards, LLC | Worldwide Court Reporting
                       GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 5 of 36 Page ID
                                 #:2970

                    COURTCALL TELECONFERENCE - April 26, 2021
                                                                      Page 4

   1              THE COURT:   Hello.
   2              MR. CRISP:   Good morning, Your Honor.     Kevin
   3     Crisp on behalf of the defendants.
   4              MS. GROCHOW:   Good morning, Your Honor.
   5     Lauren Grochow on behalf of defendants and
   6     counterclaimant.
   7              THE COURT:   Hello
   8              MR. HUGHES. Good morning, Your Honor.       Kevin
   9     Hughes on behalf of plaintiff.
  10              THE COURT:   All right.   Hello to you as well.
  11              Since we have so many folks here if you can
  12     identify yourself before you speak, I would appreciate
  13     it.
  14              So I obviously haven't had as much time as I
  15     might have liked to prepare this, particularly given
  16     that my remote access to my work computer wasn't working
  17     over the weekend for whatever reason, but I got here
  18     very early this morning and I had prepared on Friday as
  19     well. So I feel that I have a pretty good handle on
  20     this.
  21              So I thought I would give you my thoughts and
  22     then I will hear from whoever would like to speak.
  23              So I understand and appreciate defendants'
  24     argument about plaintiff's counsel's disqualification,
  25     but I am going to ignore that because you haven't filed



                 GregoryEdwards, LLC | Worldwide Court Reporting
                         GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 6 of 36 Page ID
                                 #:2971

                    COURTCALL TELECONFERENCE - April 26, 2021
                                                                        Page 5

   1     any such motion which in any event would have to be
   2     decided by the district judge.   And my job is just to
   3     assess what discovery is warranted in light of the
   4     current pleading and the current counsel, I guess I
   5     should say.
   6            And if you do file such a motion, right now it is
   7     speculative, but if you do file such a motion, you can
   8     always ask the district judge to stay my discovery
   9     order, but right now I'm just ignoring that.
  10            The same thing with your arguments about General
  11     Dynamics, that case says that in the situations that you
  12     have outlined, those claims have to be dismissed.      Well,
  13     I don't know.   I did glance at some of the prior
  14     motions.   I don't recall seeing that you moved to
  15     dismiss on that basis, but if you had, I think the
  16     district judge must have denied it.   But if you haven't,
  17     then again that's speculative.   That's for the district
  18     judge to decide.
  19            And if you do file such a motion and/or if you
  20     got one pending and the judge grants it, then you can
  21     seek some kind of stay of my discovery order, but right
  22     now I'm ignoring that.
  23            As to plaintiff's waiver argument, clearly
  24     defense understands because they said they will produce
  25     some of this information.   They do understand at least



               GregoryEdwards, LLC | Worldwide Court Reporting
                       GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 7 of 36 Page ID
                                 #:2972

                    COURTCALL TELECONFERENCE - April 26, 2021
                                                                      Page 6

   1     to some degree some waiver has taken place.
   2              So we need to talk about when those documents are
   3     going to be produced, but I have to say I don't think
   4     the waiver is as limited as the defendants are trying to
   5     make it out to be.
   6              And certain of your counterclaims, like the fifth
   7     and the sixth counterclaims you are essentially saying
   8     that Mr. Liu did nothing right while he was there, and
   9     you are seeking disgorgement of all funds that you paid
  10     to him during his employment, which would seem to me to
  11     indicate that you are claiming that he did everything
  12     wrong.
  13              So it does seem to me that you can't -- you have
  14     waived the privilege issue pretty much to everything.
  15     And we can talk about that.   But if you got rid of
  16     perhaps your fifth and sixth, and I would have to look
  17     back at some of the later counterclaims, maybe the
  18     waiver would be more limited, but right now it seems to
  19     me to be pretty broad.
  20              I don't understand -- and maybe since you folks
  21     agreed on it, I must be missing something, but I don't
  22     understand why at our last hearing we had to put off
  23     when the plaintiff's production that I granted was due,
  24     and I didn't see anybody address in their pleadings when
  25     plaintiff should have to produce the documents that I



               GregoryEdwards, LLC | Worldwide Court Reporting
                       GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 8 of 36 Page ID
                                 #:2973

                     COURTCALL TELECONFERENCE - April 26, 2021
                                                                      Page 7

   1     previously ordered.    So we can talk about that.
   2            Again, this is what happens when there is a short
   3     briefing schedule and we are doing things on the fly,
   4     but defendants have made certain arguments about
   5     plaintiff failing to comply with Rule 37.    I thought you
   6     had waived any such argument, because plaintiff was
   7     going to file an ex parte and then you agreed that you
   8     would not -- you could do something in between an
   9     ex parte and a fully noticed motion, which is that you
  10     are agreeing to have this expedited motion briefing
  11     schedule, and I made the point that, you know, that
  12     doesn't mean that he didn't create the crisis that is
  13     requiring this expedition.    And I believe that
  14     defendants' counsel said, well, that's true, but we are
  15     agreeing to give that up, you know, we will agree to the
  16     briefing schedule.
  17            So I think your arguments about Rule 37 and meet
  18     and confer and all that are just out the window because
  19     you agreed to this.    I'm not sure why I agreed to it,
  20     because I spent a lot of time over the weekend working
  21     on this, but in any event that's about -- those are my
  22     conclusions. And I'm happy to hear from anybody who
  23     wants to speak.    And again, please remember to introduce
  24     yourself.
  25            I should say one other thing. I am as I warned



               GregoryEdwards, LLC | Worldwide Court Reporting
                       GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 9 of 36 Page ID
                                 #:2974

                  COURTCALL TELECONFERENCE - April 26, 2021
                                                                     Page 8

   1     you on criminal duty today and I set this for 8:30
   2     because things don't usually start rolling until later,
   3     but I don't have a ton of time and I'm fairly confident
   4     that in the middle of this hearing I'm going to start
   5     seeing search warrants pile up in my in-box in which
   6     case we are just going to have to be done.
   7            So start talking somebody.
   8            MR. KUSHNER:   Your Honor, this is Amiad Kushner
   9     for the plaintiff, if I may just begin and then let
  10     defendants respond.
  11            I think Your Honor has just given some very clear
  12     guidance on our range of issues that were raised in our
  13     motion. And we appreciate that.
  14            Your Honor has indicated that there has been a
  15     waiver and I think you said it was pretty broad, but
  16     while obviously you know that is plaintiff's position
  17     that we argued for in our motion, I think that what we
  18     would like is to have some definition around that and
  19     some clarity as to the next steps, particularly given
  20     the enormous number of documents that are currently
  21     being withheld.
  22            I would like if I may, Your Honor, I just want to
  23     highlight the issue of documents relating to the
  24     Evergrande relationship that are currently being held as
  25     privileged, because I think this is perhaps the largest



               GregoryEdwards, LLC | Worldwide Court Reporting
                       GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 10 of 36 Page ID
                                  #:2975

                     COURTCALL TELECONFERENCE - April 26, 2021
                                                                     Page 9

   1      category of documents at issue.
   2               THE COURT:   Just to interrupt you, I do have
   3      specific notes about what I think specifically has
   4      been waived. I thought I would hear from defendants
   5      first, but I do have down in my notes that, you know,
   6      pretty much anything related to Evergrande is waived.
   7               So go ahead.   I agree with you.
   8               MR. KUSHNER:   Okay.   That's very helpful,
   9      Your Honor.
  10               Does Your Honor have any questions for the
  11      plaintiff at this time?
  12               THE COURT:   Not at this time.
  13               We do need to talk about when all this stuff is
  14      going to be produced, because we are running out of
  15      time.
  16               Am I correct that the discovery cutoff was
  17      Friday; is that right?     Or not?
  18               MR. KUSHNER:   Originally the parties agreed on
  19      April 23rd fact discovery cutoff.
  20               As Your Honor recalls, you know, from the last
  21      hearing, you know, we the parties decided that we were
  22      going to submit a proposed stipulation extending the
  23      schedule by three weeks to Judge Wilson.
  24               The parties submitted that stipulation and
  25      extended the fact discovery deadline by three weeks, but



                  GregoryEdwards, LLC | Worldwide Court Reporting
                          GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 11 of 36 Page ID
                                  #:2976

                   COURTCALL TELECONFERENCE - April 26, 2021
                                                                        Page 10

   1      Judge Wilson has not acted on the stipulation.
   2      Although, in the meantime the parties have agreed
   3      amongst themselves that they will abide by the
   4      stipulation with respect to all dates that did not
   5      require, you know, direct court involvement.     So we have
   6      agreed that the fact discovery cutoff is extended by
   7      three weeks.
   8             And to answer Your Honor's question about when
   9      plaintiff will complete plaintiff's production, that
  10      will be by this Thursday consistent with Your Honor's
  11      minute order of April 12th, which contemplated that we
  12      would complete it within two weeks of the hearing on
  13      this motion -- I'm sorry, the hearing that we had last
  14      time on the 15th.
  15             THE COURT:   All right.   I don't remember that
  16      at all, but that's fine.   If you are going to produce
  17      everything by Thursday, I think that's fine.     But
  18      certainly if defendants disagree I can hear from them.
  19             You know, maybe it will be helpful -- before I
  20      hear from defendants, let me say that your fifth and
  21      sixth counterclaims and perhaps some of the other later
  22      ones and the fact that you are seeking disgorgement of
  23      all funds that you paid Mr. Liu, it does make it seem to
  24      me given some of the language -- I know those are
  25      general allegations, but they are incorporated by



                GregoryEdwards, LLC | Worldwide Court Reporting
                        GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 12 of 36 Page ID
                                  #:2977

                    COURTCALL TELECONFERENCE - April 26, 2021
                                                                     Page 11

   1      reference in the counterclaims where you are basically
   2      saying he did nothing right.
   3             So it seems to me you have waived the privilege
   4      as to his hiring, as to his termination, as to Sidley's
   5      role. You can't make representations as plaintiff
   6      points out about the limits of what Sidley did without
   7      producing discovery for them to be able to check that
   8      that's accurate.
   9             Evergrande waived, Raising and Restructuring
  10      Capital waived, EVelozcity waived, you know, in addition
  11      to the stuff that you list that you concede that you
  12      waived.
  13             So in my mind there is not a lot -- now, if you
  14      got rid of your fifth and sixth and I would have to look
  15      maybe some of these other later counterclaims, maybe I
  16      would find that the waiver was more limited to this
  17      hiring and firing and Sidley and a couple of other
  18      things, but right now those counterclaims still exist.
  19      So we could structure some kind of order where, you
  20      know -- I mean, obviously I'm going to hear from you
  21      first, but, you know, you have to produce X discovery
  22      unless before that time you dismiss certain
  23      counterclaims.
  24             Anyway, go ahead.   I'm happy to hear from
  25      defendants.



                GregoryEdwards, LLC | Worldwide Court Reporting
                        GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 13 of 36 Page ID
                                  #:2978

                      COURTCALL TELECONFERENCE - April 26, 2021
                                                                       Page 12

   1             MR. GOLDMAN:    Good morning, Your Honor.   This
   2      is Jeff Goldman for the defendant.
   3             So we made clear in our opposition briefing,
   4      which of course we had to do on an extremely truncated
   5      schedule, that the fifth and sixth counterclaims are not
   6      all encompassing.    In fact, we stated there, we stated
   7      in our counterclaims and we are stating now that those
   8      claims which are just defensive in nature in response to
   9      their improperly filed wrongful termination claim are
  10      limited to really five or six instances.
  11             THE COURT:    Well, that's what they say.   I
  12      mean, let me find if I can.
  13             In first place you are seeking disgorgement of
  14      all funds that you paid him.
  15             Then, No. 5, let me get to it, you re-allege
  16      paragraph 1 through 112, and that includes the stuff
  17      that plaintiff quoted about how Mr. Liu did nothing
  18      right the entire time he was there.    I forget the exact
  19      language.    So that includes that.   And then his conduct
  20      during his employment blah, blah, blah and then you are
  21      seeking disgorgement of all funds.
  22             Since you reincorporate those allegations, I
  23      don't see how it doesn't cover everything.
  24             But go ahead.
  25             MR. GOLDMAN:    Sure.   With respect to the fifth



                GregoryEdwards, LLC | Worldwide Court Reporting
                        GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 14 of 36 Page ID
                                  #:2979

                     COURTCALL TELECONFERENCE - April 26, 2021
                                                                      Page 13

   1      cause of action, we don't seek disgorgement of all
   2      funds.    If the Court finds the employment history is
   3      enforceable and not void, we plead that Evergrande has
   4      been damaged by those breaches of his fiduciary duties
   5      and are not to be proven at trial and that's because
   6      we have specifically enumerated what those breaches
   7      are in the complaint; his failure to lead us to an
   8      IPO, his failure to connect my client to any
   9      investment bank.
  10               With respect to Evergrande, all we pleaded
  11      specifically in the complaint that he has done is failed
  12      to assist my client when his Series A investor,
  13      Evergrande, backed out of its funding commitment.
  14               We specified that he failed to provide
  15      substantive legal advice with respect to one particular
  16      piece of litigation. He failed to provide substantive
  17      legal advice on vendor concerns regarding
  18      indemnification.
  19               THE COURT:   Before you list all this stuff, can
  20      you respond to my question about you have incorporated
  21      by reference into counterclaim five and counterclaim
  22      six every preceding allegation which includes the
  23      language that plaintiff quoted -- I can find it if you
  24      want me to -- about how basically everything Mr. Liu
  25      did was wrong. So how is that not all encompassing?



                GregoryEdwards, LLC | Worldwide Court Reporting
                        GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 15 of 36 Page ID
                                  #:2980

                     COURTCALL TELECONFERENCE - April 26, 2021
                                                                       Page 14

   1               MR. GOLDMAN:   Well, it is because of the
   2      principle that the specific controls the general, Your
   3      Honor.
   4               We provided federal authority, state authority
   5      and secondary authority to the proposition that if there
   6      is a general allegation within the complaint that it is
   7      specifically limited by specific allegations in
   8      misconduct.
   9               THE COURT:   But does that apply when you
  10      incorporate by reference a paragraph that says he did
  11      nothing right?
  12               I mean, counterclaim five and six are very
  13      nonspecific. They don't say specifically what you are
  14      alleging he did wrong.
  15               Now you are listing off all these things that you
  16      say are what five and six are about, but that's not what
  17      five and six say.     What five and six say is that we
  18      incorporate by reference everything that came before
  19      this.
  20               If you want to seek leave to amend, you can make
  21      five and six more specific, but right now they are
  22      basically hopelessly broad.
  23               MR. GOLDMAN:   Your Honor, we are happy to
  24      stipulate to amend the complaint to limit it to just
  25      these allegations that we pointed out in paragraphs 50



                  GregoryEdwards, LLC | Worldwide Court Reporting
                          GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 16 of 36 Page ID
                                  #:2981

                     COURTCALL TELECONFERENCE - April 26, 2021
                                                                      Page 15

   1      through 66, which are also incorporated into these
   2      causes of action.
   3               The intention here was not to have an all
   4      encompassing he did everything wrong so everything is
   5      fair game counterclaim.
   6               The intention was in response to the improperly
   7      filed wrongful termination claim, which required us to
   8      prove legitimate reasons why he was terminated if it
   9      survives, to identify the specific things that he did
  10      wrong in breach of the contract and breach of fiduciary
  11      duty.
  12               THE COURT:   Maybe that was your intention, but
  13      I'm an objective reader and I've got to say
  14      plaintiff's interpretation is not unreasonable.
  15               MR. GOLDMAN:   I think that it is unreasonable
  16      in light of the specific controlling the general.
  17               As I said, Your Honor, we are willing to amend
  18      the complaint to limit it to just these breaches as
  19      opposed to saying everything is at issue.
  20               THE COURT:   That's fine and you can take
  21      whatever steps you want to to do that, but like as
  22      with your General Dynamics and your arguments about
  23      counsel, right now that's just speculation, and I'm
  24      not in charge of that, the district judge is.
  25               So my discovery rulings have to be based on what



                  GregoryEdwards, LLC | Worldwide Court Reporting
                          GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 17 of 36 Page ID
                                  #:2982

                      COURTCALL TELECONFERENCE - April 26, 2021
                                                                    Page 16

   1      the pleadings say now and what the state of the case is
   2      now.   And then to the extent it changes, you can seek
   3      from either me or the district judge a modification of
   4      any order that I make.
   5              So right now -- but, you know I think if you
   6      wanted to incorporate into counterclaim five only
   7      paragraph 50 through whatever, then that's what it
   8      should say.    It shouldn't say that it incorporates by
   9      reference every other paragraph as well.
  10              MR. GOLDMAN:   Okay.   Your Honor, I understand
  11      your point.    And what I would ask is that any
  12      discovery order be held in abeyance, because we are
  13      going to go on an ex parte on an application to amend
  14      to make sure that the complaint is consistent with
  15      what I just said, because we are on a very truncated
  16      schedule.    We have a trial June 8th. And we are going
  17      to have to get that at least before your order for
  18      production of documents.
  19              THE COURT:   I am fine to give you a very short
  20      stay, but I'm not going to -- and I think -- maybe I'm
  21      wrong, but isn't there a pending motion by plaintiff
  22      to dismiss your counterclaim?
  23              MR. GOLDMAN:   There is, which is yet another
  24      reason why this discovery motion is premature, because
  25      if it is successful, well, his claims are out.



                 GregoryEdwards, LLC | Worldwide Court Reporting
                         GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 18 of 36 Page ID
                                  #:2983

                      COURTCALL TELECONFERENCE - April 26, 2021
                                                                     Page 17

   1             THE COURT:    Right.   And because you have
   2      agreed, although we haven't done it yet, you have
   3      agreed to produce some discovery, it is also a little
   4      premature in that sense.
   5             But, you know, plaintiff is on good ground
   6      because time is running out here as you just said
   7      yourself.    And they need this stuff from you.
   8             Let me ask you this:    As to the documents that
   9      you have agreed to produce, the stuff that you have
  10      outlined that you agree that you have waived the
  11      privilege, when can you produce that?
  12             MR. GOLDMAN:    We can produce -- and Ms. Grochow
  13      is on the line so she can correct me, but I think we
  14      can produce that within the next couple of days.
  15             MS. GROCHOW:    I would ask by the end of the
  16      week, I'm sorry. If by the end of the week, please.
  17             THE COURT:    All right.   So defendants'
  18      production of the privileged material they have agreed
  19      to produce, and I think it is listed somewhere, must
  20      be completed by Friday, whatever that is, April 30th
  21      or whatever.
  22             Okay. And then I think at this point, though, I
  23      am going to make a broader order concerning what you
  24      have to disclose, but I will stay that order for -- how
  25      long would you like it stayed?



                GregoryEdwards, LLC | Worldwide Court Reporting
                        GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 19 of 36 Page ID
                                  #:2984

                   COURTCALL TELECONFERENCE - April 26, 2021
                                                                     Page 18

   1             MR. GOLDMAN:   I suppose we need it stayed until
   2      there is either a stipulation reached by opposing
   3      counsel about the scope of our amendment or a ruling
   4      on our application to the Court.
   5             THE COURT:   What I am willing to do is to stay
   6      it until you file such a motion. And in that motion,
   7      you need to ask Judge Wilson for a stay, because
   8      Judge Wilson, he likes to keep things moving.     Maybe
   9      he will grant you a further stay, but I want to
  10      interfere with his schedule as little as possible.
  11             So I will give you X days to file that motion,
  12      but then that motion has to include a request from him
  13      for any further stay or something like that, because I'm
  14      not going to give you some stay that goes on until he
  15      rules on your thing. I'm just not going to do that yet.
  16             So by when do you think you can file your motion?
  17             MR. GOLDMAN:   Let's see, I think that we can
  18      get the motion on file again by the end of the week by
  19      the 30th, I guess assuming that meets the meet and
  20      confer requirement.   We can have it filed by the 30th
  21      if that's agreeable to the other side.
  22             THE COURT:   Let me ask them.
  23             Mr. Kushner or someone else or Mr. Hughes, is
  24      that all right with you?
  25             MR. KUSHNER:   This is Amiad Kushner.    Thank



                GregoryEdwards, LLC | Worldwide Court Reporting
                        GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 20 of 36 Page ID
                                  #:2985

                      COURTCALL TELECONFERENCE - April 26, 2021
                                                                       Page 19

   1      you, Your Honor.
   2               We think the end of the week, it is just too
   3      long. As Mr. Goldman indicated, we have a trial date of
   4      June 8th.    There is ten depositions that were noticed
   5      and then taken off calendar because of this privilege
   6      issue.    I think Your Honor's order -- what you said on
   7      the record today is pretty clear.
   8               I think that their arguments against the waiver
   9      just lack merit. You know, if they want to solve this
  10      problem, they can drop the counterclaims right now on
  11      the record and allow us to keep moving with this case.
  12               A further delay is not warranted. I think until
  13      the end of the week to put in a motion on issues that
  14      have already been extensively briefed before Your Honor
  15      and when we have all these depositions that need to
  16      occur, it is just too long.
  17               THE COURT:   How about until Wednesday?   Because
  18      I've got to say, I dropped everything to do this for
  19      you folks.    So I appreciate plaintiff's arguments.
  20               So how about I give you three days, Mr. Goldman,
  21      until Wednesday?
  22               MR. GOLDMAN:   Obviously we would like more
  23      time, but if that's your inclination, Your Honor, we
  24      will abide by it.
  25               THE COURT:   All right.   Thank you.   All right.



                GregoryEdwards, LLC | Worldwide Court Reporting
                        GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 21 of 36 Page ID
                                  #:2986

                      COURTCALL TELECONFERENCE - April 26, 2021
                                                                       Page 20

   1             And, you know, obviously -- so what I am
   2      contemplating doing is finding that defendants have
   3      waived the privilege entirely as to the course and scope
   4      and actions of Mr. Liu's employment with them based on
   5      these counterclaims. And I'm going to set a date for --
   6      you've already said defendants are going to produce the
   7      stuff they have agreed to produce by April 30th, but I'm
   8      going to set some dates for the rest of the production.
   9             If defendants don't file any motion to amend the
  10      counterclaims by Wednesday, then that date will stay in
  11      effect. But if they do file it, then that should
  12      include a request of Judge Wilson to, you know, extend
  13      the stay.    And you can put in there that I said to do it
  14      that way, that I was only willing to stay it until
  15      Wednesday.    And then you have to seek a further stay
  16      from him.
  17             So by what date then -- and I understand -- I
  18      know plaintiff is going to say it should be as soon as
  19      possible, but I want to give Judge Wilson a chance to
  20      consider defendants' stay a request from him.     So what
  21      if I -- stay a request to him.
  22             So what if I set the date for the rest of the
  23      privileged production to be whatever a week later on
  24      April 30th is May whatever unless Judge Wilson grants
  25      the stay.



                GregoryEdwards, LLC | Worldwide Court Reporting
                        GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 22 of 36 Page ID
                                  #:2987

                     COURTCALL TELECONFERENCE - April 26, 2021
                                                                     Page 21

   1             So I would make that May 7th. So that's what I
   2      intend to do.
   3             Does anybody want to speak to that?
   4             MR. KUSHNER:   This is Amiad Kushner again.
   5             I think if you are saying that all the documents
   6      currently being withheld is privileged need to be
   7      produced by May 7th --
   8             THE COURT:   I kind of don't know. What defense
   9      has already agreed to produce that is privileged,
  10      which there is a fair amount of it, they are going to
  11      produce by April 30th.
  12             Actually, what I meant to say, I'm sorry, then
  13      I'm going to set a date for May 5th for the rest it, not
  14      May 7th.   That will give Judge Wilson a week to rule on
  15      any request they make of him to stay it further.
  16             MR. KESSEL: Your Honor, this is Alan Kessel.
  17      I'm a little bit confused insofar as it appears that
  18      plaintiff's counsel is unwilling to stipulate to the
  19      prescribed limitation on the fifth and sixth
  20      counterclaims. And I just want to, A, confirm that and,
  21      B, understand the basis for it, because particularly
  22      with their motion to dismiss pending, I don't see any
  23      reason why everyone is running into court on an ex parte
  24      basis or otherwise when we can limit the claim by
  25      stipulation and then the Court can rule on their motion



                GregoryEdwards, LLC | Worldwide Court Reporting
                        GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 23 of 36 Page ID
                                  #:2988

                     COURTCALL TELECONFERENCE - April 26, 2021
                                                                       Page 22

   1      to dismiss.    I mean, we are asking for something that
   2      should be agreed to.
   3               THE COURT:   You guys can meet and confer after
   4      this call if you want to talk about that.    And if they
   5      agree to it, then you can file something, but I don't
   6      have time right now to get into what is essentially a
   7      meet and confer on the phone.    I understand your
   8      point.
   9               So what I will do, I will order you folks to meet
  10      and confer, you know, later today about that proposal,
  11      but right now I need to set some dates.    And I have to
  12      get off the phone. I'm sorry, but I have duties.
  13               So let's just talk about if you have to, you are
  14      going to either --
  15               (Paul George has left the conference).
  16               THE COURT:   Okay.
  17               I'm going to order you to meet and confer today
  18      concerning amending the counterclaim.     If you can't
  19      agree, then your motion to amend them has to be filed by
  20      the 30th before Judge Wilson -- I'm sorry, by the 28th
  21      before Judge Wilson in which you would have to seek a
  22      further stay of my order that the stuff you agreed to
  23      produce has to be produced by April 30th and the rest of
  24      the privileged stuff you withheld as privileged would
  25      have to be produced by May 5th unless Judge Wilson



                GregoryEdwards, LLC | Worldwide Court Reporting
                        GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 24 of 36 Page ID
                                  #:2989

                   COURTCALL TELECONFERENCE - April 26, 2021
                                                                       Page 23

   1      grants a further stay.
   2             MR. GOLDMAN:   So are you envisioning then if
   3      there is an ex parte application for a stay, because
   4      if plaintiffs were not to stipulate to what we are
   5      talking about, which seems to being, you know,
   6      patently unreasonable, but be that as it may, then the
   7      motion would be pending before Judge Wilson, I guess
   8      you are saying it has to be on an ex parte basis.      And
   9      if so, can we represent that to the Court?   Because if
  10      it is on regular notice or anything other than on an
  11      expedited basis, there is no way it is going to be
  12      determined by May 5th.
  13             THE COURT:   I have to tell you that this is not
  14      that unusual when people are going to seek a review,
  15      which is essentially what's happening of a magistrate
  16      judge's discovery order, they often times will ask for
  17      a stay and often times the magistrate judge will give
  18      a stay for a limited time and then you have to seek
  19      any further stay from the district judge.
  20             I'm not going to tell you how to run your
  21      lawsuit, but if plaintiff doesn't stipulate to an
  22      amendment of the counterclaims, then you are going to
  23      have to file some kind of motion or ex parte or whatever
  24      you think is appropriate, and you can do it as one
  25      document or two before Judge Wilson that seeks to amend



                GregoryEdwards, LLC | Worldwide Court Reporting
                        GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 25 of 36 Page ID
                                  #:2990

                      COURTCALL TELECONFERENCE - April 26, 2021
                                                                         Page 24

   1      the counterclaims and that seeks a stay of my discovery
   2      order.
   3               MR. GOLDMAN:   And one --
   4               THE COURT:   Go ahead.
   5               MR. GOLDMAN:   One further clarification.   If we
   6      were to drop just hypothetically the fifth and sixth
   7      counterclaims, is it the Court's opinion that no
   8      further production is required?
   9               THE COURT:   I would have to look a little more
  10      carefully.    I remember reading and thinking up to the
  11      fifth counterclaim that I agreed with you, but then I
  12      -- let me just look real quickly.
  13               So it seems to me that the earlier counterclaims
  14      are about his engagement, his employment.      And I don't
  15      agree that it is quite as limited as you think it is to
  16      those counterclaims, because I do think that they have a
  17      right to get the discovery concerning Sidley and I do
  18      think that they have a right to also get the stuff about
  19      his termination.
  20               But let me look.   So that's the first four.
  21               And then the fifth is much broader.   And the
  22      sixth is much broader.      So that's back to the employment
  23      contract.    That's more about the employment agreement as
  24      well.
  25               So I would say that it is really the fifth and



                  GregoryEdwards, LLC | Worldwide Court Reporting
                          GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 26 of 36 Page ID
                                  #:2991

                   COURTCALL TELECONFERENCE - April 26, 2021
                                                                     Page 25

   1      the sixth counterclaims that would need to be dropped.
   2      And then I would think that the scope of the waiver is
   3      broader than you contend but less than everything.
   4             MR. GOLDMAN:   Broader in what sense?
   5             THE COURT:   Like I just said, that I think that
   6      they have a right to the stuff concerning Sidley and I
   7      think that they have a right also to any privileged
   8      stuff concerning Mr. Liu's termination, because in my
   9      mind that goes to -- could go conceivably to also
  10      encompass what he was hired to do, why he was being
  11      fired, what you think he hasn't done, et cetera,
  12      et cetera.
  13             So that to me then anything about his termination
  14      book ends would be the employment agreement.
  15             MR. KUSHNER:   This is Amiad Kushner again.
  16             Defendants' counsel is now raising hypotheticals
  17      about what might or might not happen if they might or
  18      might not drop claims.   I think they are asking for an
  19      advisory opinion impermissibly.
  20             If they withdraw claims, we can deal with that,
  21      but at the moment all the counterclaims are there, at
  22      the moment they are blocking discovery of materials that
  23      Your Honor has noted they have waived through their
  24      counterclaims.
  25             THE COURT:   Right.



                GregoryEdwards, LLC | Worldwide Court Reporting
                        GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 27 of 36 Page ID
                                  #:2992

                      COURTCALL TELECONFERENCE - April 26, 2021
                                                                         Page 26

   1               Wait, I need to get off the phone.   So it is
   2      clear to me that you folks need to meet and confer.      You
   3      need to figure out what you are going to do about this.
   4               And again, we can't go into all this right now,
   5      but if defendants drop claims five and six, I'm happy to
   6      define what I then think is the scope of the waiver of
   7      the privilege would be, but I'm going to set dates, but
   8      I need to wrap this up unfortunately.
   9               MR. KESSEL: Your Honor, Alan Kessel.   One last
  10      question.
  11               If we stipulate or get a ruling from Judge Wilson
  12      that limits counterclaims five and six the way that we
  13      have delineated both in the complaint and in the
  14      opposition, can we also come back to you to in that
  15      sense to further define what's required to be produced
  16      on our end?
  17               THE COURT:   You can, but I don't feel that I
  18      have much else I can do other than set some dates
  19      before Judge Wilson rules.
  20               For all I know he is going to issue an order
  21      today on plaintiff's motion to dismiss the
  22      counterclaims. I just don't know.     So a lot of moving
  23      parts.    I can only do -- as the plaintiff is correct, I
  24      can only rule on what's before me now.    And then if
  25      things change based on what Judge Wilson does, please



                GregoryEdwards, LLC | Worldwide Court Reporting
                        GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 28 of 36 Page ID
                                  #:2993

                     COURTCALL TELECONFERENCE - April 26, 2021
                                                                       Page 27

   1      call free to call Ms. Martinez.
   2               But be mindful, please, that we work with all the
   3      district judges and we all have different ways of doing
   4      things.
   5               I am going to be reluctant to issue any kind of
   6      order that, you know, more than minimally interferes
   7      with schedules that Judge Wilson has set.   So just keep
   8      that in mind.
   9               So here's what I'm going to do, here's what I am
  10      going to do: So first, the plaintiff's previously
  11      ordered production all of it must be completed by this
  12      Thursday, which is April 29th.
  13               The privilege waiver production that defendants
  14      agreed to in their filing must be completed by
  15      April 30th.
  16               If defendant filed some -- my order about -- look
  17      I'm sorry, I'm getting ahead of myself.
  18               The production of all other stuff being withheld
  19      as privileged concerning anything relating to Mr. Liu's
  20      employment with defendants is due by May 5th.    I'm
  21      staying that order until April 28th for defendants
  22      either to -- well, you folks are ordered to meet and
  23      confer either today or tomorrow -- well, I will say
  24      today.    You are ordered to meet and confer today.    And
  25      if you can reach some sort of agreement about amending



                GregoryEdwards, LLC | Worldwide Court Reporting
                        GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 29 of 36 Page ID
                                  #:2994

                      COURTCALL TELECONFERENCE - April 26, 2021
                                                                       Page 28

   1      the counterclaims, fine.     You have to get that on file
   2      before Wednesday.    If you can't, then defendants have
   3      until Wednesday to file something before Judge Wilson
   4      that they deem appropriate seeking a further stay and
   5      seeking to amend the counterclaim.
   6               I should also say, too, you know, under whatever
   7      it is, Local Rule -- I'm sorry, I can't remember what it
   8      is off the top of my head, but you can seek review of my
   9      order entirely before the district judge.    That rule
  10      gives you 14 days to do that, but you would have to do
  11      it earlier, because I am -- given the late stage of
  12      these proceedings, I'm setting dates that fall before
  13      that.
  14               Again, I'm not telling you what to do, but that's
  15      another option for you.
  16               And if Judge Wilson issued some kind of ruling
  17      somewhere along the way that you think would change how
  18      I dealt with this stuff, you can call up Ms. Martinez
  19      and we can try to set something up, but again, I am
  20      going to be hesitant to do anything that interferes with
  21      his schedule and by that when I extend things out to
  22      produce discovery, that essentially interferes with his
  23      schedule.
  24               So is that clear?
  25               And I will say, too, and again plaintiff is right



                  GregoryEdwards, LLC | Worldwide Court Reporting
                          GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 30 of 36 Page ID
                                  #:2995

                   COURTCALL TELECONFERENCE - April 26, 2021
                                                                     Page 29

   1      this is sort of advisory at this point, but if you drop
   2      the fifth and sixth counterclaims entirely, it would
   3      seem to me that the waiver of the privilege would be
   4      more limited and it would be broader than -- again,
   5      broader than defendants conceded it would be the stuff
   6      they already concede, plus anything from Sidley relating
   7      to, you know, how Mr. Liu was hired and the employment
   8      agreement and anything relating to his termination.
   9             All right.
  10             MR. GOLDMAN:   This is Jeff Goldman, just two
  11      points of clarification, please, before we get off.
  12             THE COURT:   Sure.
  13             MR. GOLDMAN:   With respect to the documents
  14      that are on the privileged log that will be produced
  15      in the event we don't reach a stipulation or dismiss
  16      our claims, we just want to make clear that the
  17      privilege log has a lot of documents that don't really
  18      relate to Liu but are between other people.
  19             THE COURT:   Right.
  20             MR. GOLDMAN:   So it is not everything, it is
  21      just stuff that relates to Liu?
  22             THE COURT:   Yes, I was trying to say that.     I
  23      maybe wasn't very articulate.
  24             MR. GOLDMAN:   I just wanted to make it clear.
  25      That's all.



                GregoryEdwards, LLC | Worldwide Court Reporting
                        GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 31 of 36 Page ID
                                  #:2996

                   COURTCALL TELECONFERENCE - April 26, 2021
                                                                     Page 30

   1             With respect to Sidley, we would strongly contest
   2      that that's been waived.   The internal communications
   3      between my client and Sidley are not waived.
   4             All that's been produced in this case about text
   5      messages between Mr. Liu and the lead negotiator for our
   6      client with respect to the negotiation of the employment
   7      agreement, and while certain topics were identified as
   8      to what was under review, certainly the content was
   9      never disclosed, nor the content of the defense to any
  10      other of the causes of action.
  11             THE COURT:   You have represented and plaintiff
  12      quoted these portions, I would have to find it, but
  13      you have represented that Sidley said this or Sidley
  14      only did that, whatever, they have a right to test
  15      that. So you can't make representations and say all
  16      Sidley did was this. They get to see what your
  17      communications were with Sidley at the time to make
  18      sure that's accurate.
  19             MR. GOLDMAN:   This is Jeff Goldman.
  20             The representations that were made were
  21      descriptions of the text messages that were produced.
  22      We agree that the text messages are fair game leading up
  23      to the negotiations, but the substance of the
  24      conversations, those are privileged. That has not been
  25      waived in any respect.



                GregoryEdwards, LLC | Worldwide Court Reporting
                        GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 32 of 36 Page ID
                                  #:2997

                     COURTCALL TELECONFERENCE - April 26, 2021
                                                                     Page 31

   1              THE COURT:   Why not?   I don't understand why
   2      not.
   3              MR. GOLDMAN:   Because there is a difference
   4      between the subject matter and the content.     If we
   5      told Mr. Liu for example, hey, I sent the agreement to
   6      Sidley, they are looking at it for one issue.     That
   7      doesn't mean you get to say, okay, let me see what
   8      Sidley's legal advice was on that issue. It means I
   9      guess the fact that it was being sent is at issue, but
  10      it is not really relevant to the claim, because any
  11      advice and the fact of the communication is not a
  12      defense to the claims that we brought for Mr. Liu's
  13      ethical violations.
  14              THE COURT:   But why is it not, because you are
  15      saying he violated all sorts of ethical stuff?      What
  16      if your communications with Sidley include Sidley
  17      saying, oh no, this wouldn't be an ethical violation.
  18      I don't know.
  19              MR. GOLDMAN:   Because Sidley's advice about
  20      whether something is or is not an ethical violation
  21      even assuming that exists is irrelevant as to whether
  22      Mr. Liu gave the proper disclosures before he got
  23      consent.   It is an objective standard.
  24              THE COURT:   Well, I am not sure I think it is
  25      irrelevant.   You are very right that maybe it is



                 GregoryEdwards, LLC | Worldwide Court Reporting
                         GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 33 of 36 Page ID
                                  #:2998

                     COURTCALL TELECONFERENCE - April 26, 2021
                                                                         Page 32

   1      inadmissible, but that's different.
   2               MR. GOLDMAN:   Well, it is privileged.
   3               THE COURT:   But it is a question of whether you
   4      waived that privilege, because you are asserting that
   5      in the employment contract Mr. Liu violated all sorts
   6      of ethical canons.
   7               He claims that he told you -- or it wasn't in
   8      writing I guess, but he said or somebody said, we are
   9      going to get Sidley to look this over and decide, you
  10      know, whether the employment -- if there's any conflict,
  11      et cetera.    And so it seems to me that he has a right to
  12      know and that you by claiming that he violated all these
  13      ethical rules, including that he didn't put in writing
  14      that you should get some outside counsel to look at it
  15      or whatever, that he has a right to see what went on
  16      between you and Sidley, that you waived that privilege.
  17               MR. GOLDMAN:   Your Honor, this is Jeff Goldman
  18      again.
  19               It is not a waiver and it is not relevant.    He is
  20      the one that produced the text messages and decided to
  21      include them in the motion to the Court. This is the
  22      problem with doing all this on a truncated notice.       He
  23      is the one that provided those communications to the
  24      Court to show that there was some discussion with
  25      Sidley. It is not a defense to anything.



                GregoryEdwards, LLC | Worldwide Court Reporting
                        GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 34 of 36 Page ID
                                  #:2999

                     COURTCALL TELECONFERENCE - April 26, 2021
                                                                         Page 33

   1               THE COURT:   I've got to go.
   2               Plaintiff is right that right now this is all
   3      advisory, because I am finding that all of the privilege
   4      is waived based on the fifth and sixth counterclaims.
   5               I can't decide this issue right now.    I've got to
   6      say I tend to think you are wrong, but right now it is
   7      advisory anyway.
   8               If something happens and you need to come back to
   9      me on that one limited issue, we can do that, but I'm
  10      still leaving those dates for production in place.
  11               So if you come back to me in five days because
  12      you guys have stipulated or you have dismissed your
  13      counterclaims or they have been amended or whatever and
  14      I take up this issue, I'm still leaving that May 5th
  15      date.
  16               So even if I don't get you on the phone until
  17      May 3rd, if I find that you are wrong, you are going to
  18      have to produce by May 5th.     All right?
  19               MR. KUSHNER:   Thank you, Your Honor.
  20               MR. GOLDMAN:   Thank you, Your Honor.
  21               THE COURT:   All right.   Okay.
  22               Let me just look at my notes to make sure there
  23      is nothing else.
  24               And please if I have not covered something that I
  25      should have, please let me know, but I think I have



                  GregoryEdwards, LLC | Worldwide Court Reporting
                          GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 35 of 36 Page ID
                                  #:3000

                   COURTCALL TELECONFERENCE - April 26, 2021
                                                                      Page 34

   1      covered everything.
   2             And I'm sorry to rush you folks along.
   3             All right.   So nothing further from anyone?
   4             MR. GOLDMAN:   No, Your Honor, not for the
   5      defendants.
   6             THE COURT:   All right.     Thank you, we will get
   7      our minutes out as soon as we can.
   8             MR. KUSHNER:   Thank you, Your Honor.
   9             MR. GOLDMAN:   Thank you, Your Honor.
  10             (Time noted:   9:16 a.m.)
  11
                                    --oOo--
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25



                GregoryEdwards, LLC | Worldwide Court Reporting
                        GregoryEdwards.com | 866-4Team GE
Case 2:20-cv-08035-SVW-JPR Document 147-2 Filed 05/07/21 Page 36 of 36 Page ID
                                  #:3001

                   COURTCALL TELECONFERENCE - April 26, 2021
                                                                    Page 35

   1      STATE OF CALIFORNIA
   2      COUNTY OF PLACER
   3
   4               I, TERESA KENWORTHY, Certified Shorthand
   5      Reporter, in and for the State of California,
   6      Certificate No. 6673, do hereby certify:
   7                That said proceedings were taken before me
   8      at the time and place therein set forth and were taken
   9      down by me in shorthand and thereafter transcribed
  10      into typewriting under my direction and supervision;
  11               I further certify that I am neither counsel
  12      for, nor related to, any party to said action, nor in
  13      any way interested in the outcome thereof.
  14               In witness whereof, I have hereunto
  15      subscribed my name.
  16
  17      Dated: April 27, 2021
  18
  19
  20
  21      _____________________________________
  22      Teresa Kenworthy, CSR No. 6673
  23
  24
  25



                GregoryEdwards, LLC | Worldwide Court Reporting
                        GregoryEdwards.com | 866-4Team GE
